Board of Tax Appeals, Nos. 98-K-707 and 98-K-708. This cause is before the court as an appeal from the Board of Tax Appeals. On December 31, 2002, appellant filed a motion requesting that sealed documents contained in the record of this case be returned directly to appellant, rather than the Board of Tax Appeals. Upon consideration thereof,
IT IS ORDERED by the court that appellant’s motion for return of sealed documents be, and hereby is, granted.
IT IS FURTHER ORDERED that the Clerk of this court shall release all documents being held under seal in the record of this case to counsel for the appellant. The remainder of the record shall be returned to the Board of Tax Appeals.